UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 4, 2009 PREMIER ENERGY CORP. (Exact name of registrant as specified in its charter) Florida 333-145569 20-8724818 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 14785 Preston Road, Suite 550, Dallas, Texas75254 (Address of principal executive offices) (zip code) 972-789-5151 (Registrant's telephone number, including area code) Copies to: Stephen M. Fleming, Esq.
